Citation Nr: 0515920	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  00-12 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to April 
1947 and from December 1950 to November 1953.  He died in 
September 1998.  The appellant is the veteran's surviving 
spouse.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in October 1998 and 
February 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  The case was most 
recently remanded in May 2004 and now returns to the Board 
for appellate review.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on her part.


REMAND

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).  Contributory cause of death is inherently one 
not related to the principal cause.  In determining whether 
the service-connected disability contributed to death, it 
must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).  

As reported on the veteran's death certificate, the immediate 
cause of his death was cardiopulmonary arrest due to or as a 
consequence of rule out myocardial infarction.  Hypertension, 
renal transplant, and status-post abdominal aortic aneurysm 
repair were also listed on the death certificate as other 
significant conditions contributing to death, but not 
resulting in the underlying causes.  

During his lifetime, the veteran was service-connected for 
chronic gastritis and peptic ulcer disease, evaluated as 40 
percent disabling, pursuant to Diagnostic Code 7207-7305, 
effective October 3, 1989.  The appellant contends that the 
veteran's service-connected gastritis and ulcer disease 
became progressively worse over the years and developed into 
hemorrhaging by way of mouth and bowels.  Such necessitated 
surgeries to stop the bleeding and, in turn, caused renal 
failure.  Thereafter, the veteran required kidney dialysis 
and a kidney transplant.  The appellant claims that such 
service-connected disability ultimately contributed to the 
veteran's death and, as such, his death should be service 
connected.

The Board initially notes that there appears to be 
outstanding, relevant medical evidence.  According to his 
death certificate, the veteran died at Ohio State University 
Medical Center and, thereafter, an autopsy was performed.  In 
August 2000, the appellant was requested to complete and 
return VA Form 21-4142 (Authorization and Consent to Release 
Information to VA) for Ohio State University Medical Center 
and the Franklin County Coroner in order for VA to obtain any 
records surrounding the veteran's death as well as the 
autopsy report.  Thereafter, the appellant returned such 
forms, which she signed and dated in August 2000, and, in 
November 2000, VA requested medical records from Ohio State 
University Medical Center.  Ohio State University Medical 
Center responded in November 2000 that the medical records 
could not be released as the authorization must have been 
signed within the last 60 days.  In December 2000, the RO 
again requested that the appellant submit an Authorization 
and Consent to Release Information to VA and such was dated 
and received in January 2001.  On such form, the appellant 
indicated that the veteran was cared for by the Ohio State 
University Hospital Kidney Transplant Center during the last 
year of his life, with occasional admissions into the 
emergency room.  No action was taken regarding such 
Authorization form.  In March 2002, the RO again requested 
that the appellant provide an Authorization form for Ohio 
State University Medical Center.  No reply from the appellant 
was received.  In a June 2004 statement, she indicated that 
VA was in possession of all records pertinent to her claim.  
However, it is clear that there are outstanding medical 
records from Ohio State University Medical Center pertinent 
to the issue on appeal.  Moreover, it appears that there has 
not been any attempt to obtain the autopsy report from the 
Franklin County Coroner.  Therefore, a remand is necessary to 
obtain such relevant, outstanding evidence. 

The Board observes that a March 1999 statement from Dr. Henry 
is of record.  Dr. Henry indicated that the veteran suffered 
from problems associated with his previous ulcer and 
associated surgery up to the time of his death.  He stated 
that it was quite possible that his death was directly 
related to such problem.  Dr. Henry indicated the veteran may 
have had a perforated ulcer causing his abdominal pain and 
subsequent demise.  He further reported that he was not 
present in the emergency room, but signed the death 
certificate upon request from the emergency room attending 
physician.  Dr. Henry stated that the final cause of death 
was cardiac arrest, but there were multiple problems that 
contributed to the cardiac arrest, which he suspected was 
severe dehydration from the veteran's dumping, as well as 
possible perforation or intra-abdominal catastrophe from his 
ulcer.  As such, Dr. Henry indicated that the veteran's 
previous ulcer disease and ulcer surgery most likely 
contributed directly to his death, as evidenced by his 
symptoms just prior to death.  

Thereafter, in April 1999, the RO sent a letter to appellant 
requesting that Dr. Henry submit a clarifying statement 
explaining what evidence he had available and reviewed prior 
to offering his opinion, how he came to a "most likely" 
conclusion from what is, at best, speculation that the 
veteran's peptic ulcer may have actively been causing 
internal bleeding, the degree of probability (versus 
possibility) that the veteran's service-connected gastritis 
and peptic ulcer condition was active at the time of death, 
and clarify whether the veteran's dehydration from his 
dumping was due to the service-connected upper intestinal 
condition or was more likely due to the veteran's coexisting 
nonservice-connected lower gastrointestinal surgery (and 
short-gut syndrome).  Dr. Henry, via the appellant, was 
requested to submit all medical records of the veteran 
proximate (e.g., within two years of) the veteran's death so 
as to document the severity of symptoms associated with the 
veteran's service-connected upper gastrointestinal condition.  

In a letter dated in August 1999, Dr. Henry stated that he 
had only cared for the veteran since 1989, during and after 
his kidney transplant.  However, Dr. Henry indicated that he 
was quite aware of the veteran's extensive medical history 
and had considered such history along with the information 
from the veteran's recent hospitalizations in offering his 
opinion.  Dr. Henry concluded that he did not feel that it 
was necessary to justify his opinion any further.

As the United States Court of Appeals for Veterans Claims 
(Court) explained in Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Colvin at 175.  For the reasons 
described below, the appellant's claim must be remanded in 
order to obtain a medical opinion.

The veteran's death certificate fails to indicate chronic 
gastritis or peptic ulcer disease as a contributing cause of 
death; however, Dr. Henry opines that such most likely 
contributed directly to the veteran's death.  In Dr. Henry's 
March 1999 statement, he stated that the veteran "may have" 
had a perforated ulcer that contributed to his death.  Dr. 
Henry was not present in the emergency room when the veteran 
was admitted, nor was he there when he died.  The RO 
requested that Dr. Henry provide evidence in support of his 
opinion, but he declined to do so.  Therefore, a clarifying 
opinion is necessary.  Moreover, there are outstanding 
medical records, to include the autopsy report, to consider.  
As such, a remand is necessary to obtain a medical opinion 
regarding whether the veteran's service-connected chronic 
gastritis and peptic ulcer disease contributed substantially 
or materially to his death, combined to cause his death, or, 
aided or lent assistance to the production of his death.  See 
38 C.F.R. § 3.312(c)(1).  

Accordingly, this case is REMANDED for the following:

1.  The appellant should be requested to 
provide Authorization and Consent to 
Release Information to VA forms for the 
Ohio State University Medical Center and 
the Franklin County Coroner.  Appropriate 
steps should be taken to obtain such 
outstanding relevant records, to 
specifically include the autopsy report.  
Records from the Ohio State University 
Medical Center must be requested within 
60 days from the date the appellant 
signed the Authorization form.  A 
negative response for any records that 
cannot be obtained should be included in 
the claims file.  Any records obtained 
should be associated with the file.   

2.  After the above development has been 
completed and all obtained records are 
associated with the claims file, the 
record should be forwarded to a physician 
with the appropriate expertise to 
determine if the veteran's service-
connected chronic gastritis and peptic 
ulcer disease contributed to his death.  
The physician is instructed to review the 
claims file, to include Dr. Henry's March 
1999 statement as well as all records, to 
include the autopsy report, received in 
conjunction with the above requests.  The 
physician should indicate in writing that 
such records have been reviewed.  
Thereafter, the physician is requested to 
provide an opinion as to the following: 
	
(a)	Did the veteran's service-
connected chronic gastritis and 
peptic ulcer disease contribute 
substantially or materially to 
his death?

(b)	Did the veteran's service-
connected chronic gastritis and 
peptic ulcer disease combine with 
other disorders to cause his 
death?

(c)	Did the veteran's service-
connected chronic gastritis and 
peptic ulcer disease aid or lend 
assistance to the production of 
the veteran's death? 

The reviewing physician is advised that, 
to be a contributory cause of death, it 
is not sufficient to show that the 
service-connected disability casually 
shared in producing death, but rather it 
must be shown that there was a casual 
connection.  The reviewing physician 
should offer his or her reason or basis 
for the opinions, to include, when 
appropriate, citing to the medical 
evidence in the claims file that 
supported the conclusions.

3.  After completing the above, the 
appellant's claim should be re-
adjudicated, based on the entirety of the 
evidence.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, she and her representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




